Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of applicant’s argument filed 11/18/2021, the application is still pending. Applicant's arguments have been fully considered but they are not persuasive.  Claims 1-2 are canceled and claims 20-23 are added. Therefore a FINAL REJECTION is being administered in view of Frank J Shu et al. (US Publication 2006/0282709).

Response to Arguments
2.	The arguments are summarized as the following:

A.	The cited references do not teach or suggest, either alone or in combination, a method having the claimed features. In particular, the cited reference does not teach a method including (d) “prior to performing the comparison operation, extrapolating the expected I/O statistics profile from the set of operating settings that controls operation of the data storage equipment” (emphasis added). 

Regarding applicant’s argument A, the examiner notes the disclosure of Shu first analyzes parameters obtained through the sensors, this is inherently done before current conditions can be analyzed against other past performance/conditions. Therefore the limitation has been met.


B.	However, past performance information is generally directly measured and not extrapolated from any kind of policies! Indeed, Shu seems to teach something like the opposite 

Regarding applicant’s arguments B, the examiner notes the term “extrapolated” inherently involves the past performance of a condition plotted against current/present performance, which Shu has demonstrated possession of, therefore the examiner feels no error was made in understanding of equivalence.


C.	The Office Action, on page 4, cited the sensed operating conditions from Par. [0008] as teaching the “observed sequentialness/randomness statistic” of claim 5 and the parameters lying outside an acceptable range from Par. [0009] as teaching the “expected sequentialness/randomness statistic” of claim 4. However, there is no indication that the sensed operating conditions include a “sequentialness/randomness statistic,” let alone one that “indicates a sequentialness/randomness measurement of the I/O transactions (against which the Office Action cited “operating parameters via sensor” from Shu), as claimed. Indeed, Shu although Shu discusses sensors, these sensors do not measure anything like sequentialness or randomness: “one or more sensors associated with a hard disk drive can measure operating parameters associated with the hard disk drive, such as temperature, G force, vibration, humidity, duty cycle information, error rate, read speed, write speed, and the like.” Indeed, there is no 
mention of sequentialness or randomness’ anywhere in Shu.

Regarding applicant’s argument C, the examiner notes the inventive concept and claimed limitations as presented do not further limit the understanding that a sensor teaches in the broadest sense detected or changed measurements in an environment and transfers that information. The sensors in Shu describe specific types of sensor and inherently indicate what data is being captured and forwarded, therefore the examiner feels the requirement has been satisfied with sequentialness/randomness measurements of the activity captured. 



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 3-5, 7, 9, 10, and 13-16 are rejected under 35 U.S.C. 102(a(1)) as being taught by Frank J Shu et al. (US Publication 2006/0282709), hereafter Shu.
Regarding claims 3, 15, and 16 Shu discloses in data storage equipment (System 100), a method of performing a tuning operation, the method comprising: 
while the data storage equipment performs input/output (I/O) transactions (data to transfer), generating an observed I/O statistics profile (current HDD performance conditions) based on performance (via performance information stored) of at least some of the I/O transactions, wherein generating the observed I/O profile (current conditions) includes:
during a period of time (over a period of time), gathering I/O measurements (via time-series analysis) in response to performance of the I/O transactions on behalf of a set of host computers (via one or more servers 1330), and deriving the observed I/O statistics profile from the I/O measurements gathered during the period of time; (Paragraph [0041]; Figure 4)

performing a comparison operation (via analysis when determining an action; Paragraph [0041]) that compares the observed I/O statistics profile (current conditions) to an expected I/O statistics profile (via past performance information) which is defined by a set of operating settings (policy component via policies 204) that controls operation of the data storage equipment (via analyzes parameters for sensors and service commands based on actions; (Paragraph [0035, 0038])
and operating the data storage equipment in a normal state (via no action/ continued monitoring) when a result of the comparison operation indicates that the observed I/O statistics profile matches the expected I/O statistics profile (via if performance information indicates no action may be necessary) and in a remedial state (network load balancing via alert/shutdown) which is different from the normal state when the result of the comparison operation indicates that the observed I/O statistics profile (current conditions) does not match (via analysis indicates performance information exceeds normal operating parameters) the expected I/O statistics profile (past performance). (Paragraph [0051])
prior to performing the comparison operation, extrapolating the expected I/O statistics profile (via past performance information) from the set of operating settings (policy component via policies 204) that controls operation of the data storage equipment. (Paragraph [0035]; Figure 2)

Claim 4 is rejected for the reasons set for hereinabove for claim 3, and further Shu discloses wherein the observed I/O statistics profile (current conditions) includes a set of observed I/O statistics (via parameters); 
wherein the expected I/O statistics profile includes a set of expected I/O statistics; and wherein performing the comparison operation includes: 
providing, as the result of the comparison operation (via analysis when determining an action; Paragraph [0041]), 
(i) a first comparison indication (no significant performance condition detected via status indicators) when the set of observed I/O statistics matches the set of expected I/O statistics within a set of predefined thresholds (actions), (Paragraph [0045 and 0051])
and (ii) a second comparison indication (alert via notification) that is different from the first comparison indication  when the set of observed I/O statistics does not match the set of expected I/O statistics within the set of predefined thresholds (actions). (Paragraph [0045 and 0051])

Claim 5 is rejected for the reasons set for hereinabove for claim 4, and further Shu discloses wherein the set of observed I/O statistics includes an observed sequentialness/randomness statistic (via sensed operating conditions; Paragraph [0008]) indicating a sequentialness/randomness measurement (operating parameters via sensor) of the I/O transactions; 
wherein the set of expected I/O statistics includes an expected sequentialness/randomness statistic indicating a sequentialness/randomness prediction (parameters lie outside an acceptable range; Paragraph [0009]) for the I/O transactions; 
and wherein performing the comparison operation further includes: 
comparing (via analysis) the observed sequentialness/randomness statistic to the expected sequentialness/randomness statistic (via sensed operating conditions; Paragraph [0008]) to generate at least a portion of the result of the comparison operation (via action). (Paragraph [0031])

Claim 7 is rejected for the reasons set for hereinabove for claim 4, and further Shu discloses wherein the set of observed I/O statistics includes an observed read/write ratio statistic (read speed/write speed) indicating a read/write ratio measurement of the I/O transactions; (Paragraph [0031])
wherein the set of expected I/O statistics includes an expected read/write ratio statistic (read speed/write speed) indicating a read/write ratio prediction (via parameters) for the I/O transactions; 
and wherein performing the comparison operation further includes: 
comparing (via analysis) the observed read/write ratio statistic to the expected read/write ratio statistic to generate at least a portion of the result (action via informing operating system) of the comparison operation. (Paragraph [0031])

Claim 9 is rejected for the reasons set for hereinabove for claim 4, and further Shu discloses wherein operating the data storage equipment includes: in response to the second comparison indication, transitioning the data storage equipment from the normal state (via continued monitoring) to the remedial state (network load balancing via alert/shutdown). (Paragraph [0051])

Claim 10 is rejected for the reasons set for hereinabove for claim 9, and further Shu discloses wherein operating the data storage equipment includes: after transitioning the data storage equipment from the normal state to the remedial state, adjusting the set of operating settings (via user provided policies) that controls operation of the data storage equipment. (Paragraph [0010])

Claim 13 is rejected for the reasons set for hereinabove for claim 4, and further Shu discloses further comprising: during another period of time after the period of time and while the data storage equipment performs further I/O transactions, generating another I/O statistics profile; performing another comparison operation that compares the other I/O statistics profile to the expected I/O statistics profile which is defined by the set of operating settings that controls operation of the data storage equipment; and transitioning the data storage equipment from the normal state (via continued monitoring) to the remedial state (network load balancing via alert/shutdown) in response to a result of the other comparison operation indicating that the other I/O statistics profile does not match (via analysis indicates performance information exceeds normal operating parameters)  the expected I/O statistics profile. (Paragraph [0051])

Claim 14 is rejected for the reasons set for hereinabove for claim 13, and further Shu discloses further comprising: in response to transitioning the data storage equipment from the normal state (notification) indicating misalignment (via analysis indicates performance information exceeds normal operating parameters) between the I/O transaction and the set of operating settings that controls operation of the data storage equipment. (Paragraph [0051])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank J Shu et al. (US Publication 2006/0282709), hereafter Shu in view of Yoshitaka Aoki (US Publication 2008/0114931), hereafter Aoki.
Claim 11 is rejected for the reasons set forth hereinabove where Shu disclosed claim 10, however Shu does not explicitly disclose wherein the data storage equipment initially applies a first LUN level tiering policy; and wherein adjusting the set of operating settings includes: based on the second comparison indication, applying a second LUN level tiering policy in place of the first LUN level tiering policy. 
Aoki discloses wherein the data storage equipment initially applies a first LUN level tiering policy (first performance indicators via RAID grouping); (Figure 19)
and wherein adjusting the set of operating settings includes: 
based on the second comparison indication, applying a second LUN level tiering policy (second performance indicator) in place of the first LUN level tiering policy (first performance indicator). (Paragraph [0017 and 0018])
Aoki and Shu are analogous art because they are from the same field of endeavor involving monitoring for I/O devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to include a tiering policy of Aoki with the system of Shu.  The motivation for (abstract; Paragraph [0019] of Aoki)

Claim 12 is rejected for the reasons set forth hereinabove where Shu disclosed claim 10, however Shu does not explicitly disclose wherein the data storage equipment initially stores host data on behalf of the set of host computers in accordance with a first Redundant Array of Independent Drives (RAID) Level; and wherein adjusting the set of operating settings includes: based on the second comparison indication, storing the host data on behalf of the set of host computers in accordance with a second RAID Level in place of the first RAID Level. 
Aoki discloses disclose wherein the data storage equipment initially stores host data on behalf of the set of host computers in accordance with a first Redundant Array of Independent Drives (RAID) Level (first performance indicators via RAID grouping); (Figure 19)
; and wherein adjusting the set of operating settings includes: based on the second comparison indication, storing the host data on behalf of the set of host computers in accordance with a second RAID Level (second performance indicator) in place of the first RAID Level (first performance indicator). (Paragraph [0017 and 0018])
Aoki and Shu are analogous art because they are from the same field of endeavor involving monitoring for I/O devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to include RAID levels of Aoki with the system of Shu.  The motivation for such a combination would have been to reduce the variance indicator to a small amount between RAID group choices. (abstract; Paragraph [0019] of Aoki)

Claim Objections
5.	Claims 6, 8, 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/BROOKE J TAYLOR/2/15/2022Examiner, Art Unit 2181                        

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181